COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

Cause number:                    01-15-00544-CV
Style:                           Terry Neff and Iron Workers Mid-South Pension Fund v.
                                 v. Nicholas F. Brady, David J. Butters, William E. Macaulay, Robert B. Millard,
                                 Robert K. Moses, Jr., Robert A. Rayne, Bernard J. Duroc-Danner, and Bruce M. Martin
Date motions filed*:             October 5, 2015
Type of motions:                 Unopposed Motion for Admission Pro Hac Vice of Kevin H. Metz and
                                 Unopposed Motion in Support of Kevin H. Metz’s Unopposed Motion for Admission Pro
                                 Hac Vice
Party filing motions:            Weatherford International Ltd. and Kevin H. Metz, and
                                 Rebecca N. Brandt, Counsel for Weatherford International Ltd.
Document to be filed:

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                       Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                   Denied
                   Dismissed
                   Other: _____________________________________


          .



Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: October 15, 2015